Citation Nr: 0902796	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  07-31 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for appendicitis.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a gastric ulcer.



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The veteran served in the Philippine Guerilla and regular 
Philippine Army from May 1944 to September 1945.  

This matter comes before the Board of Veteran' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The veteran's claim for service connection for gastric ulcer 
was the subject of a previous decision.  The Board has a 
legal duty to address the "new and material evidence" 
requirement set forth in 38 C.F.R. § 3.156(a) regardless of 
the actions of the RO.  The Board is statutorily bound not to 
consider the merits of the case unless new and material 
evidence is received.  38 U.S.C.A. §§ 5108, 7104(b).  See 
also, e.g., McGinnis v. Brown, 4 Vet. App. 239, 244 (1993), 
Barnett v. Brown, 8 Vet. App. 1, 4 (1995). 


FINDINGS OF FACT

1.  The veteran is not shown to have current appendicitis or 
residuals of an appendectomy that are related to service.

2.  In an unappealed rating decision in November 2001, the RO 
denied service connection for an ulcer.  There was no 
evidence of ulcer during service and no competent evidence 
that any presumptive conditions were met.  The veteran was 
notified of the decision and did not timely disagree 
therewith.

3.  Evidence received since the November 2001 rating decision 
is either duplicative of material that was previously 
considered or is cumulative, and it does not raise a 
reasonable possibility of substantiating the veteran's claim 
of service connection for gastric ulcer.



CONCLUSIONS OF LAW

1.  The veteran is not shown to have current disability due 
to appendicitis etiologically related to service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for ulcer.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23, 353-356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
related to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements. Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.   See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

The Board is aware of the Court of Appeals for Veterans 
Claims' decision  in  Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 
(Fed Cir 2007), in which the Court held that VCAA notice 
requirements are applicable to all five elements of a service 
connection claim.  Thus, the veteran must be notified that a 
disability rating and effective dates for the award of 
benefits will be assigned if service connection is awarded.  
Id at 486.  A letter dated January 3, 2007 adequately 
informed the veteran how VA assigns a disability rating and 
an effective date therefore.  In any event, any error in 
providing such notice is harmless in this case insofar as 
service connection is denied, hence no rating or effective 
date will be assigned with respect to these claimed 
conditions.   

With respect to the veteran's application to reopen his claim 
for service connection for ulcer,  the Court in Kent v. 
Nicholson,  20 Vet. App. 1, 10 (2006) held that VA must 
notify the claimant of the evidence and information that is 
necessary to reopen the claim as well as the evidence and 
information necessary to establish the underlying claim for 
the benefit sought.  The notification letter must describe 
what evidence would be sufficient to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the prior denial.  In the present 
case, the veteran was notified of the evidence and 
information necessary to reopen his claim and establish 
service connection for his ulcer.

Here, all of the above cited notice requirements were 
satisfied by the January 3, 2007 letter.  In this letter, 
issued prior to the rating decision, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA and the effect of this duty upon his 
claims, as well as what information and evidence must be 
submitted by the veteran.  We therefore conclude that 
appropriate notice has been given in this case.  

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record Veteran's Hospital 
records, service records, and a medical certificate submitted 
by the veteran.  While the veteran stated that he had an 
"appendicitis operation" at Santos Hospital in Butuan City, 
Philippines in 1952, the veteran was requested to provide an 
authorization to obtain these records but failed to do so, 
and in January 2007 the veteran indicated that he had no 
additional information to submit.  Further this would be well 
after his verified qualifying service.

Additionally, while the veteran was not afforded a VA 
examination in this case, such an examination is not required 
to fulfill the duty to assist where, as here, the evidentiary 
record has not established by affirmative, cognizable 
evidence that the veteran suffered an event, injury, or 
disease in service in order to trigger VA's obligation to 
provide a VA medical examination or obtain a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i)(A)-(C).  
Additionally, with regard to the veteran's application to 
reopen his claim for service connection for gastric ulcer, a 
VA examination is not necessary because new and material 
evidence was not received.  38 C.F.R. § 3.159(c)(4)(iii).  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1342 (Fed. Cir. 2003).  The 
Board therefore finds that the VA satisfied its duty to 
assist.   


II.  Service connection for appendicitis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may be granted for any disease diagnosed after discharge if 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence 
or, in certain circumstances, lay evidence of an in-service 
occurrence or aggravation of a disease or injury, and medical 
evidence establishing a nexus between the in-service disease 
or injury and the current disability.  See, e.g., Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The requirement that a 
current disability exist is satisfied if the claimant had a 
disability at the time his claim for VA disability 
compensation was filed or during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board reviewed the entire claims file.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that all of 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West,  218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The veteran's personnel records indicate that he was in good 
health in September 1945, shortly before he was discharged.  
In June 1946 the veteran signed an "Affidavit for Philippine 
Army Personnel" in which he denied having any illnesses or 
wounds while in service.  
 
There is no medical evidence that the veteran has any current 
disability related to appendicitis or residuals of an 
appendectomy.  None of the medical records in the veteran's 
claims file contain a diagnosis of appendicitis or of any 
medical problems resulting from residuals of an appendectomy.  
While a 1993 Veteran's Hospital record describing the 
veteran's past medical history states that the veteran had an 
appendectomy in 1950, the veteran was not then diagnosed with 
appendicitis or any medical problem related to the 
appendectomy.  Rather, the hospital record states that the 
veteran was admitted for a persistent cough.  The veteran was 
treated for the cough with antibiotics and released.  

The veteran did not articulate any current disability 
resulting from appendicitis or the 1952 appendectomy.  The 
veteran stated only that, while he was in the military, he 
developed a "kind of appendicitis" that was "chronic" and 
resulted in an appendectomy in 1952.  There is no evidence 
that the veteran has any medical training, and his lay 
opinion as to the etiology of his claimed appendicitis does 
not constitute competent medical evidence.  See, e.g., 
Espiritu v. Derwinski,  2 Vet. App. 492, 494-495 (1992).  In 
any event, the regulations are clear that service connection 
is allowed only for a current disability resulting from 
disease or injury incurred in, or aggravated by, service.  In 
this case, the evidence fails to show any evidence of current 
appendicitis or current disability resulting from residuals 
thereof.  Since the veteran has no current appendicitis or 
residual disability, his claim for service connection must be 
denied.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran  
when there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C. § 5107(b).  Accordingly, the appeal is denied




III.  New and Material Evidence

In a November 2001 rating decision, the RO denied service 
connection for ulcer.  The evidence considered at that time 
included the veteran's service records, which indicated that 
the veteran did not have any illnesses or wounds incurred in 
service and was then in good health, and records pertaining 
to admissions to Veteran's Hospital in 1975 and 1993.  The RO 
denied service connection for ulcer because the service 
medical records were negative for complaints, findings, or 
treatment for ulcer, and no medical evidence related the 
pyloroduodenal ulcer that was diagnosed in 1975 to any in 
service event or injury.  There was no evidence that the 
veteran's ulcer was diagnosed and manifested to a compensable 
degree within one year after service.  Further, the veteran's 
service records did not substantiate his claimed prisoner of 
war (POW) status.  The veteran did not timely file a notice 
of disagreement with this decision, which then became final.  
The Board must first ascertain in this case whether new and 
material evidence has been received.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

While the veteran submitted evidence in connection with his 
request to reopen his claim, this evidence consisted 
primarily of the same service records and medical records 
that were considered by the RO in connection with the 
November 2001 rating decision.  Thus, this evidence was not 
new.

The only documents submitted by the veteran that were not 
already part of the claims file at the time of the November 
2001 rating decision were a "Certificate of Release from 
Active Duty Discharge" dated September 1945, which was not 
part of the veteran's service personnel records received by 
VA, and a July 2006 medical certificate from D.O. Plaza 
Hospital diagnosing the veteran with myocardial infarction.  
This evidence is not material because these documents do not 
relate the veteran's ulcer, which was first diagnosed in 
1975, to his military service.  The Certificate of Release 
from Active Duty Discharge did not provide any details about 
the veteran's service that was not cumulative of information 
already contained in his service records, and was entirely 
irrelevant to his medical condition in service.  The July 
2006 medical certificate did not address the veteran's 
claimed peptic ulcer.  

The Board notes that the veteran claimed in his April 2007 
Notice of Disagreement that his ulcer was caused by service 
because it was "severe, aggravated by hunger and necrosis 
that accompanies some inflamatory [sic], infectious or 
malignant processes." As set forth above, there is no 
evidence that the veteran has the requisite medical training 
to diagnose, or explain the etiology of, any medical 
condition.  See, e.g., Espiritu, supra at, 494-495.  
Furthermore, the veteran's service records indicate he was 
then in good health and there is no medical evidence of any 
"inflammatory, infectious, or malignant process" that 
occurred during the veteran's service.

The Board also notes that the veteran appears to be claiming 
that he is entitled to a presumption of service connection 
for peptic ulcer disease accorded to certain former prisoners 
of war (POWs) set forth in 38 C.F.R. § 3.307(a)(5) and § 
3.309(c)(2)(ii).  The veteran did not submit any new evidence 
relating to his claimed POW status, such as a correction of 
his military records to reflect such status.  The Board notes 
that the veteran's service records do not establish that he 
was a prisoner of war.
 
Thus, the November 2001 rating decision remains final.  Since 
the veteran did not provide new and material evidence, his 
application to reopen his claim for service connection for 
gastric ulcer must be denied on this basis.

As the veteran did not fulfill his threshold burden of 
submitting new and material evidence to reopen his claim of 
service connection for ulcer, the denial of which was final, 
the benefit of the doubt doctrine is inapplicable to this 
claim. See, e.g., Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

ORDER

Service connection for appendicitis or residuals of an 
appendectomy is denied.

Since new and material evidence was not received to reopen 
the claim of service connection for ulcer, the appeal to this 
extent is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


